DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 15/873,673, filed January 17, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed November 29, 2021 has been entered. Examiner acknowledges receipt of Amendments to Application 15/873,673, which include: Amendments to the Claims pp.2-8, and Remarks pp.9-14 (containing applicant’s amendments).
Regarding applicant’s Amendments to the Claims on pp.2-8 and corresponding Remarks on p.9, examiner has acknowledged applicant’s Amendments to the Claims have overcome claim objections identified in Claims 1 and 12, and therefore the respective claim objections previously set forth in the Non-Final Office Action mailed September 17, 2021 are withdrawn.
Regarding applicant’s Amendments to the Claims on pp.2-8 and corresponding Remarks on p.9, examiner has acknowledged Claims 1 and 12 have been amended. Examiner has also acknowledged Claims 6, 9, 17, and 20-22 have been cancelled. According to the updated proposed amendments to the claims as indicated in the Examiner’s Amendment section provided below, Claims 1-5, 7-8, 10-16, and 18-19 are allowable. Claims 1-5, 7-8, 10-16, and 18-19 as indicated in the Examiner’s Amendment remain pending in the application.
Regarding applicant’s Remarks on p.9 for Claims 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, examiner has acknowledged Claims 21 and 22 have been cancelled, and therefore the respective §112(b) rejections previously set forth in the Non-Final Office Action mailed September 17, 2021 are withdrawn.
Regarding applicant’s Remarks on pp.9-10 for Claims 1-8 and 10-19 under 35 U.S.C. 101, examiner acknowledges applicant’s arguments and have considered them, and have found them to be persuasive, and as such, the earlier §101 rejections previously set forth in the Non-Final Office Action mailed September 17, 2021 are withdrawn.
Regarding applicant’s Remarks on pp.10-13 for Claims 1-3, 6, 8, 11-14, 17, 19, and 21-22 under 35 U.S.C. 103 as being unpatentable over Avasarala et al., U.S. PGPUB 2014/0090061, published 3/27/2014 [hereafter referred as Avasarala] in view of Durand et al., Using Randomized Projection Techniques to Aid in Detecting High-Dimensional Malicious Applications, 49th ACM Southeast Conference, March 24-26, 2011 ACM 978-1-4503-0686-07/11/03, pp.166-172 [hereafter referred as Durand], in further view of Schreter, Ivan, U.S. PGPUB 2015/0324480 (filed 5/8/2014) [hereafter referred as Schreter]; for Claims 4-5 and 15-16 under 35 U.S.C. 103 as being unpatentable over Avasarala in view of Durand, in further view of Schreter as applied to Claims 3 and 14; in even further view of Achlioptas, Dimitris, Database-friendly random projections: Johnson-Lindenstrauss with binary coins, Journal of Computer and System Sciences 66 (2003), Elsevier Science USA 2003, pp.671-687 [hereafter referred as Achlioptas]; for Claims 7 and 18 under 35 U.S.C. 103 as being unpatentable over Avasarala in view of Durand, in further view of Schreter as applied to Claims 6 and 17; in even further view of Burge et al., US PGPUB 2018/0101742 (filed 10/4/2017; provisional filed 10/7/2016) [henceforth referred as Burge]; and for Claim 10 under 35 U.S.C. 103 as being unpatentable over Avasarala in view of Durand, in further view of Schreter as applied to Claim 8; in further view of Aharon et al., K-SVD: An Algorithm for Designing Overcomplete Dictionaries for Sparse Representation, IEEE Transactions on Signal Processing, Vol. 54, No. 11, November 2006 [henceforth referred as Aharon], applicant has provided a set of Amendments to the Claims as part of the amendment filed November 29, 2021, in which the claims are now directed to a non-obvious improvement of malicious code detection involving vectorizing a feature set extracted from a data sample, where the resulting values in the sparse and reduced dimension vectors contain non-binary values including positive, negative, and zero values, and as such, these amendments overcome the existing prior art references and place the claims in condition for allowance.
Examiner has discussed with the applicant’s attorney of record two minor informalities identified in Claims 7 and 18 (where the two identified dependent claims need to be re-parented to their respective 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Carl A Kukkonen, III on February 2, 2022.
Please amend the claims according to the attached PDF document titled “ExaminerAmendment.pdf”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121